                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


STEVEN GONZALES,

              Plaintiff,

v.                                                                   CV No. 19-434 CG

ANDREW SAUL, Commissioner
of the Social Security Administration,

              Defendant.

                     ORDER GRANTING MOTION FOR EXTENSION

       THIS MATTER is before the Court on Defendant’s First Unopposed Motion for

Extension of Time, (Doc. 21), filed December 18, 2019. The Court, having reviewed the

motion and being otherwise fully advised, finds the motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until January 22, 2020,

to file a Response to Plaintiff’s Motion to Remand to Agency, (Doc. 20), and Plaintiff

shall have until February 5, 2020, to file a Reply.

       IT IS SO ORDERED.


                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
